Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18        PageID.1   Page 1 of 27




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHAUN P. BIRGE,                                       Case No.
                                                      Hon.
       Plaintiff,

v.

RSM US LLP, a foreign limited liability partnership,
MICHAEL DINGWALL, in his corporate and individual capacities,
PATRICIA JORDAN, in her corporate and individual capacities,
JENNIFER NORRIS, in her corporate and individual capacities,
YOUSUF RIZVI, in his corporate and individual capacities, and
JAMES WARD, in his corporate and individual capacities,

       Defendants.


THOMAS R. WARNICKE (P47148)
LAW OFFICES OF THOMAS R. WARNICKE PLLC
16291 W. 14 Mile Road, Suite 21
Beverly Hills, MI 48025
(248) 930-4411
tom@warnickelaw.com
Attorneys for Plaintiff


     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Shaun P. Birge, by and through his attorneys, the Law Offices of

Thomas R. Warnicke, PLLC, states as and for his Complaint against Defendants as

follows:




                                         1
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18          PageID.2   Page 2 of 27




                         JURISDICTION AND VENUE

  1.   This action arises out of the illegal and wrongful discharge of Plaintiff,

       SHAUN P. BIRGE (''Plaintiff'), on or about February 27, 2018, inter alia,

       who was terminated from his employment based, in whole or in part,

       because of his race and for retaliation in violation of 42 USC§ 2000e et

       seq. (Title VII of the Civil Rights Act of 1964, as amended), the Civil

       Rights Act of 1991, 42 USC § 1981 and for violations of the Elliott-Larson

       Civil Rights Act (ELCRA) MCL 37.2101 et seq.

  2.   Plaintiff is bringing this civil action to recover damages and injunctive

       relief against Defendants for committing acts prohibited under federal and

       state law.

  3.   Plaintiff currently resides in Southfield, Michigan, and at all times relevant

       hereto, was a citizen and resident of the County of Oakland, and State of

       Michigan and within the jurisdiction of this Court.

  4.   Plaintiff is an African-American male.

  5.   Upon information and belief, Defendant RSM US LLP, (herein after

       referred to as “RSM” or “Defendant RSM”) is a foreign limited liability

       partnership, organized under the laws of the state of Iowa, with its principal

       office located in Chicago, Illinois.




                                          2
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18        PageID.3   Page 3 of 27




  6.   RSM also maintains a business location at 719 Griswold Street, Suite 820,

       Detroit, Michigan 48226, which is the location where Plaintiff was

       employed with RSM, and thereby conducts business within the jurisdiction

       of this Court.

  7.   Upon information and belief, Defendant RSM is a public accounting firm

       which specializes in audit, tax, and consulting services, with over 9,500

       employees.

  8.   Upon information and belief, the resident agent designated by Defendant

       RSM with the State of Michigan’s Department of Licensing and

       Regulatory Affairs to be served with legal process is CSC-Lawyers

       Incorporating Service Company, 601 Abbot Road, East Lansing, Michigan

       48823.

  9.   Upon information and belief, Defendant MICHAEL DINGWALL, was at

       all times relevant times hereto, a Partner at Defendant RSM.

  10. Upon information and belief, Defendant MICHAEL DINGWALL is a

       citizen and resident of the State of Michigan, and/or otherwise within the

       jurisdiction of this Court.

  11. Defendant MICHAEL DINGWALL is Caucasian.




                                         3
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18       PageID.4    Page 4 of 27




  12. Upon information and belief, Defendant PATRICIA JORDAN, was at all

      times relevant times hereto, employed as an HR Employee Relations

      Director at Defendant RSM.

  13. Upon information and belief, Defendant PATRICIA JORDAN is a citizen

      and resident of the State of Michigan, and/or otherwise within the

      jurisdiction of this Court.

  14. Defendant PATRICIA JORDAN is not African American.

  15. Upon information and belief, Defendant JENNIFER NORRIS, was at all

      times relevant times hereto, employed as an HR Regional Manager at

      Defendant RSM.

  16. Upon information and belief, Defendant JENNIFER NORRIS is a citizen

      and resident of the State of Michigan, and/or otherwise within the

      jurisdiction of this Court.

  17. Defendant JENNIFER NORRIS is Caucasian.

  18. Upon information and belief, Defendant YOUSUF RIZVI, was at all times

      relevant times hereto, employed as a Senior Associate at Defendant RSM.

  19. Upon information and belief, Defendant YOUSUF RIZVI is a citizen and

      resident of the State of Michigan, and/or otherwise within the jurisdiction

      of this Court.

  20. Defendant YOUSUF RIZVI is not African-American.


                                        4
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.5    Page 5 of 27




  21. Upon information and belief, Defendant JAMES WARD, was at all times

      relevant times hereto, employed as a Senior Manager at Defendant RSM.

  22. Upon information and belief, Defendant JAMES WARD is a citizen and

      resident of the State of Michigan, and/or otherwise within the jurisdiction

      of this Court.

  23. Defendant JAMES WARD is Caucasian.

  24. The actions and practices of Defendants alleged to be unlawful in this

      matter occurred in the County of Wayne, and State of Michigan, which was

      the location where Plaintiff was employed by Defendant RSM, all within

      the jurisdiction of this Court.

  25. With respect to the federal claims asserted herein, the Court's jurisdiction is

      invoked pursuant to 28 USC §§ 1331 and 1343 for violations of Plaintiff’s

      federal statutory rights.

  26. Venue is proper in this district pursuant to 28 USC § 1391(b), since the

      events giving rise to the claims occurred in this district.

  27. This Court has pendent jurisdiction over Plaintiff's state law claims, which

      exceed $75,000, exclusive of costs, interest and attorney fees.

  28. On or about March 15, 2018, Plaintiff filed a Charge of Discrimination

      relating to this matter with the EEOC, a copy of which is attached hereto as

      Exhibit A and is incorporated by reference.


                                         5
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.6      Page 6 of 27




  29. On September 4, 2018, the EEOC issued and mailed to Plaintiff a

      Dismissal and Notice of Rights letter, a copy of which is attached hereto as

      Exhibit B and is incorporated by reference.

  30. Plaintiff filed this lawsuit within 90 days of his receipt of the Notice of

      Rights letter dated September 4, 2018.

        GENERAL ALLEGATIONS AND STATEMENT OF CLAIMS

  31. Plaintiff repeats and re-alleges the allegations set forth above.

  32. Prior to the start of his employment with Defendant RSM, Plaintiff

      completed his CPA exam.

  33. On or about October 26, 2016, Plaintiff began his employment with

      Defendant RSM as an Assurance Associate.

  34. Throughout most of Plaintiff’s employment, he reported to Senior

      Manager/Career Advisor, Defendant James Ward.

  35. Plaintiff was the only African-American in the RSM Detroit office that had

      completed the CPA exam.

  36. Despite this accomplishment, from November 10, 2016 through January 13,

      2017, Plaintiff was prevented by Defendants James Ward, and Partner,

      Michael Dingwall, from having job assignments, as they attempted to hold

      Plaintiff back and allowed other similarly situated non-African employees

      to advance.

                                         6
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.7   Page 7 of 27




  37. While Plaintiff continuously asked for work, his requests fell on deaf ears;

      however, Plaintiff’s fellow colleagues James Gomez and Luna Mishoe

      were given available assignments, although they were not as qualified as

      Plaintiff.

  38. In addition to being treated differently than other similarly non-African

      America employees in the office, Plaintiff was not provided sufficient

      training or instructed from higher level personnel.

  39. Yet, Plaintiff still performed above average.

  40. From June 2017 through November 2017, Defendants harassed Plaintiff

      whenever they had the opportunity.

  41. Defendants’ harassment of Plaintiff was due to Plaintiff’s race.

  42. On or about March 3, 2017, Plaintiff discovered that Sr. Associate,

      Defendant Yousuf Rizvi, altered Plaintiff’s accounts payable assignment

      on an engagement.

  43. Defendant Rizvi removed audit procedures and critical documentation

      (First Check, Last Check) in order to make it appear as if Plaintiff was

      incompetent.

  44. On or about March 10, 2017, Plaintiff spoke to Defendant Rizvi regarding

      the changes, however, Defendant Rizvi failed to explain why he made the




                                        7
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18       PageID.8    Page 8 of 27




      changes and stated that Plaintiff was right about communicating the

      situation to him.

  45. On or about March 18, 2017, Senior Manager, Defendant James Ward,

      confronted Plaintiff with multiple bogus accusations of behavioral and

      performance problems.

  46. Defendant Ward stated that Plaintiff had attitude problems, was struggling

      with his work, and that Plaintiff was checking out mentally.

  47. Plaintiff responded to Defendant Ward that he had no idea what Defendant

      Ward was talking about and that Plaintiff needed specific examples.

  48. Defendant Ward failed to provide any details of the unfounded and

      unsupported accusations.

  49. Immediately after the meeting, Plaintiff began to seek feedback from his

      past engagements.

  50. On or about May 3, 2017, Plaintiff spoke with Defendant Rizvi about

      details regarding Plaintiff’s review.

  51. Defendant Rizvi informed Plaintiff that he did not have to write a review

      and that Defendant Michael Dingwall and Defendant James Ward were

      fully aware of Plaintiff’s performance.

  52. Plaintiff asked if he could give him details and Defendant Rizvi stated that

      Plaintiff had an attitude problem and his performance was lacking.


                                        8
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18       PageID.9    Page 9 of 27




  53. Plaintiff asked Defendant Rizvi on perception of the engagement and Rizvi

      became very enraged.

  54. Defendant Rizvi stated that he had better things to do than to speak about

      Plaintiff’s review and began to ridicule/mock Plaintiff.

  55. Defendant Rizvi’s treatment of Plaintiff was because of Plaintiff’s race, as

      Defendant Rizvi did not treat Plaintiff’s similarly situated employees in the

      same manner.

  56. Plaintiff removed himself from the situation and informed Rizvi that he

      would reach out to senior management regarding the situation.

  57. On or about May 15, 2017, Plaintiff attended Employee Benefit Plan

      training in Cleveland, Ohio.

  58. Prior to attending, Defendant Michael Dingwall informed the office that it

      was mandatory to attend the Level l: Employee Benefit Plan training and

      Level 2: Employee Benefit Plan training was optional.

  59. Plaintiff emailed Defendant James Ward to reschedule a meeting so

      Plaintiff could attend Level 2 training which was already approved by

      Defendant Michael Dingwall.

  60. Defendant James Ward questioned Plaintiff’s initiative stating "Who

      recommended and where is it being held?”




                                        9
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18        PageID.10     Page 10 of 27




   61. After a couple email exchanges, Defendant James Ward purposely stopped

       responding, preventing Plaintiff from attending Level 2 training.

   62. Defendant Ward’s actions against and toward Plaintiff was due to

       Plaintiff’s race.

   63. On or about May 16, 2017, Defendant James Ward and Plaintiff had a

       meeting regarding Plaintiff’s year-end performance.

   64. Defendant Ward stated that he was surprised Plaintiff didn't receive any

       constructive criticism and questioned Plaintiff’s character.

   65. Plaintiff was surprised by the comments and Defendant Ward moved on to

       ask Plaintiff to act like fellow associate, Luna Mishoe.

   66. Plaintiff was immediately offended as Defendant Ward, in short, asked

       Plaintiff to act like the other African-American in the office and refrain

       from being himself, which was that he should be quiet, docile and be

       allowed to let himself be mistreated and discriminated against.

   67. On or about June 5, 2017, Plaintiff was wrongfully disciplined for

       performance issues that were untrue.

   68. Specifically, Defendant Ward informed Plaintiff that he was taking

       progressive disciplinary action towards Plaintiff by enforcing an Employee

       Counseling Report.




                                         10
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18          PageID.11   Page 11 of 27




   69. Defendant Ward deliberately and maliciously falsified information in the

       report stating that Plaintiff could not do basic accounting functions and

       attempted to force him to sign the report.

   70. Plaintiff refused.

   71. By enforcing that report, Defendant Ward prevented Plaintiff from earning

       a salary increase and possibly hindering his chances to be promoted to Sr.

       Associate in the upcoming year.

   72. Defendant Ward’s actions against Plaintiff were due to Plaintiff’s race.

   73. On or about June 7, 2017, Plaintiff initiated a meeting with Defendant

       Michael Dingwall and HR Regional Manager, Defendant Jennifer Norris.

   74. During this meeting, Plaintiff shared his concerns with persuasive evidence

       to refute the Employee Counseling Report enforced by Defendant Ward.

   75. However, Defendant Dingwall and Defendant Norris were complicit in the

       discriminatory treatment of Plaintiff by refusing to look at Plaintiff’s

       evidence and stated that they fully supported Defendant Ward’s decision to

       take progressive disciplinary action towards Plaintiff.

   76. Plaintiff requested that evidence be provided to support the Employee

       Counseling Report, which Plaintiff should have been provided with by his

       Supervisors prior to the enforcement of the report.




                                         11
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18          PageID.12    Page 12 of 27




   77. Defendants Michael Dingwall and Jennifer Norris denied Plaintiff’s

       request.

   78. Defendant Dingwall’s and Norris’ actions were deliberate and intentional

       discrimination and harassment to Plaintiff due to his race.

   79. On or about June 21, 2017, Defendant Ward initiated a meeting with

       Plaintiff regarding an email Plaintiff sent.

   80. Defendant Ward was displeased because Plaintiff had requested clear and

       precise details for his assignments.

   81. During this meeting, Defendant Ward became enraged as Plaintiff

       informed him that Plaintiff had no choice but to detail his work and protect

       himself.

   82. Plaintiff explained to Defendant Ward that he was fully aware of the lies in

       the Employee Counseling Report and it was insulting to state that Plaintiff

       couldn't “Foot.”

   83. Footing is an accounting term meaning adding all numbers in a single

       column.

   84. Defendant Ward stated, "That is exactly what he meant."

   85. It was a further insulting, belittling implication that Plaintiff couldn't add or

       subtract and having passed the CPA exam meant nothing to him.




                                          12
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18          PageID.13    Page 13 of 27




   86. Again, such comments were harassing and discriminatory toward Plaintiff

       because of Plaintiff’s race.

   87. On or about July 7, 2017, Defendants Ward and Dingwall informed

       Plaintiff that they gave him a low performance rating for the year.

   88. Again, Plaintiff requested that they provide evidence to support this

       decision.

   89. Both denied Plaintiff’s request and Defendant Ward went on to insult and

       belittle Plaintiff, again stating that Plaintiff could not add and subtract.

   90. Defendant Dingwall added, "Plaintiff needed to own his faults."

   91. Defendants comments and treatment toward Plaintiff, including the bogus

       negative performance rating, were due to Plaintiff’s race and/or in

       retaliation for Plaintiff’s complaints of discrimination.

   92. On or about August 16, 2017, Defendants Ward and Norris initiated a

       meeting with Plaintiff in order to attack him because he did not initiate

       meetings as stated in the Employee Counseling Report.

   93. Plaintiff informed Defendant Norris that everybody involved in this

       situation, including her, had denied Plaintiff evidence to support the

       Employee Counseling Report.

   94. Plaintiff went on to explain to her that meetings were not mandatory and

       Plaintiff’s doctor recommended that he avoid stress.


                                          13
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18        PageID.14    Page 14 of 27




   95. Every meeting with Defendant Ward resulted in insults and harassment.

   96. The harassment was on an on-going basis, which was due to Plaintiff’s

       race.

   97. Defendant Norris ignored Plaintiff’s claims and stated that she and

       Defendant Ward worked together to enforce the Employee Counseling

       Report against Plaintiff.

   98. Plaintiff informed Defendant Norris that neither she nor Defendant Ward

       followed the corporate guidelines.

   99. Defendant Norris responded that it was not corporate policy and stated that

       RSM management had the right to use their arbitrary and capricious

       judgment to interpret the rules depending on the circumstances.

   100. However, such judgment was discriminatory against Plaintiff because of

       his race.

   101. On or about September 11, 2017, Defendant Dingwall was assigned as

       Plaintiff’s new Career Advisor, after Plaintiff’s request.

   102. On or about September 13th and 28th of 2017, Defendants Dingwall and

       Norris, on both occasions, threatened Plaintiff that he better do well for his

       San Antonio job.

   103. Plaintiff performed well during the San Antonio audit engagement which

       was conducted from October 9 to November 10, 2017.


                                         14
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18        PageID.15    Page 15 of 27




   104. Plaintiff’s good work during the San Antonio engagement was evidenced

       by Project Team Leader, Justin Kansas’s review of Plaintiff’s performance.

   105. Justin Kansas even indicated in the review that he would accept working on

       a future project with Plaintiff.

   106. On or about November 26, 2017, Plaintiff made a complaint of race

       discrimination to Defendants’ Human Resources.

   107. However, Defendants took no corrective or remedial action.

   108. Specifically, Plaintiff sent an email requesting corrective action from

       Defendant Norris.

   109. In Plaintiff’s email, he stated that Defendants Norris and Ward, as well as

       the rest of Defendant RSM’s management colluded together to discriminate

       against Plaintiff because he was African American.

   110. Plaintiff requested an amendment of his 2017 performance review,

       reinstatement as a good standing employee, and all the back pay for a

       salary increase he deserved.

   111. Plaintiff’s email was forwarded by Defendant Norris to SPHR - Employee

       Relations Director, Defendant Patricia Jordan.

   112. Defendant Jordan began an “investigation” regarding Plaintiff’s complaint

       of race discrimination.




                                          15
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18        PageID.16     Page 16 of 27




   113. On or about January 23, 2018, Defendant Jordan concluded her

       “investigation.”

   114. Defendant Jordan’s “investigation” made a finding that Plaintiff was not

       subjected to any discrimination.

   115. In reality, Defendant Jordan didn’t conduct an impartial or complete

       investigation, rather, he “investigation” was superficial and outcome-

       determinative of no discrimination even before she started.

   116. Thereafter, Defendant Jordan began to harass Plaintiff through email

       correspondence and attempted to manipulate Plaintiff into signing two

       separate affidavits to falsely agree that Plaintiff did not have anything to

       support his claims of racial harassment and discrimination.

   117. On or about February 27, 2018, Plaintiff was terminated from his job with

       RSM.

   118. The reason give to Plaintiff for his termination was allegedly for poor

       performance.

   119. However, the alleged reason was bogus, untrue and unsupported by

       Plaintiff’s performance reviews and the truth relating to his employment.

   120. In fact, Defendants’ reason for terminating Plaintiff was a pretext for

       Defendants’ real reason for Plaintiff’s termination, which was unlawful




                                          16
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.17     Page 17 of 27




       discrimination due to Plaintiff’s race and in retaliation for Plaintiff

       complaints of racial discrimination.

   121. Specifically, Defendant Dingwall, who was supposed to be Plaintiff’s

       career advisor/mentor, terminated Plaintiff immediately without support or

       approval from the Chicago office and without warning.

   122. This termination violated RSM’s Employment contract with Plaintiff.

   123. Defendant Dingwall stated that Plaintiff was being terminated due to

       alleged unsatisfactory performance.

   124. However, Defendant Dingwall couldn’t and wouldn’t state any specific

       jobs or projects where Plaintiff was performing poorly, nor could he

       produce evidence of oral or written warning communications or notices.

   125. Clearly, Plaintiff’s termination was done in retaliation for his complaint

       that he was being discriminated against based on his race by his Caucasian

       superiors and for reporting them for violating the RSM performance review

       policy due to his race.

   126. Soon after, Defendant Dingwall, and Partner/Great Lakes Regional HR

       Leader, Jeff Fago, attempted to hoax Plaintiff into signing a separation

       agreement to prevent him from taking legal action.




                                          17
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.18       Page 18 of 27




                                      COUNT 1

         VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                               42 USC § 2000e et seq.

   127. Plaintiff repeats and re-alleges the allegations set forth above.

   128. Plaintiff belongs to a protected class because of his race.

   129. By the acts and practices described above by Defendants in their individual

       and/respective corporate capacities, Plaintiff was subjected to race,

       discrimination and retaliation, thus depriving Plaintiff of his rights under

       42 USC§ 2000e-2.

   130. By the acts and practices of showing deliberate indifference toward the

       actions of Defendants and other employees, Defendants willfully

       disregarded Plaintiffs rights under 42 USC § 2000e-2.

   131. By the acts and practices by Defendants described above, Plaintiff was

       subjected to retaliation, thus depriving Plaintiff of his rights under 42

       USC§ 2000e-3.

   132. Plaintiff was treated less favorably and in an unequal manner than the

       Caucasian and/or non-African American similarly situated employees.




                                          18
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.19     Page 19 of 27




   133. The stated reasons for Plaintiff's termination were not the true reasons for

       Plaintiffs termination but were a pretext for Defendants' discriminatory

       animus because of Plaintiff’s race.

   134. Plaintiff has suffered and will continue to suffer irreparable injury,

       monetary damages, damages for mental anguish, emotional distress and

       humiliation.

   135. Defendants engaged in these practices with malice and with reckless

       disregard and indifference to Plaintiffs federally protected rights.

   WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants, jointly and severally, as follows:

      a.     Compensatory damages in whatever amount Plaintiff is found to be

             entitled, including but not limited to past, present and future pain and

             suffering, physical, mental and emotional distress;

      b.     Exemplary and/or punitive damages in whatever amount Plaintiff is

             found to be entitled;

      c.     Judgment for lost wages, past and future, in whatever amount Plaintiff

             is found to be entitled;

      d.     An award for the value of lost fringe and pension benefits, past and

             future;

      e.     An award of interest, costs, and reasonable attorney fees;


                                          19
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18          PageID.20      Page 20 of 27




      f.     An injunction prohibiting any further acts of retaliation or

             discrimination; and

      g.     Whatever other equitable relief appears appropriate at the time of final

             judgment, including but not limited to reinstatement.

                                      COUNT 2

            VIOLATION OF THE CIVIL RIGHTS ACT OF 1991

                                   42 USC § 1981

   136. Plaintiff repeats and re-alleges the allegations set forth above.

   137. Plaintiff belongs to a protected class, as set forth above.

   138. By the acts and practices described above by Defendants in their corporate

       capacities, Plaintiff was subjected to race discrimination and retaliation,

       thus depriving Plaintiff of his rights under 42 USC § 1981.

   139. By the acts and practices of showing deliberate indifference toward the

       actions of Defendants and the employees, Defendants willfully disregarded

       Plaintiffs rights under 42 USC § 1981.

   140. By the acts and practices by Defendants described above, Plaintiff was

       subjected to retaliation, thus depriving Plaintiff of his rights under 42

       USC§ 1981.




                                          20
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.21     Page 21 of 27




   141. Plaintiff was treated less favorably and in an unequal manner than the

       Caucasian and/or non-African American employees.

   142. The stated reasons for Plaintiff's termination were not the true reasons for

       Plaintiff's termination but were a pretext for Defendants’ discriminatory

       animus.

   143. Plaintiff has suffered and will continue to suffer irreparable injury,

       monetary damages, and damages for mental anguish, emotional distress

       and humiliation unless and until this Court grants relief.

   144. Defendants engaged in these practices with malice and with reckless

       disregard and indifference to Plaintiffs federally protected rights.

   WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants, jointly and severally, as follows:

          a.     Compensatory damages in whatever amount Plaintiff is found to

                 be entitled, including but not limited to past, present and future

                 pain and suffering, physical, mental and emotional distress;

          b.     Exemplary and/or punitive damages in whatever amount Plaintiff

                 is found to be entitled;

          c.     Judgment for lost wages, past and future, in whatever amount

                 Plaintiff is found to be entitled;




                                            21
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.22       Page 22 of 27




          d.    An award for the value of lost fringe and pension benefits, past and

                future;

          e.    An award of interest, costs, and reasonable attorney fees;

          f.    An injunction prohibiting any further acts of retaliation or

                discrimination; and

          g.    Whatever other equitable relief appears appropriate at the time of

                final judgment, including but not limited to reinstatement.

                                      COUNT 3

VIOLATION OF THE ELLIOTT-LARSON CIVIL RIGHTS ACT (ELCRA)

                                MCL 37.2101 et seq.

                      (Race Discrimination and Retaliation)

   145. Plaintiff repeats and re-alleges the allegations set forth above.

   146. At all relevant times hereto, Defendant RSM and the individual Defendants

       were each an "employer" within the meaning of Michigan's Elliott-Larsen

       Civil Right Act, MCL 37.2101 (hereinafter referred to as the "Act"),

       wherein corporations and individuals can be found directly liable for their

       actions if they engage in discriminatory conduct that causes a harassing

       and/or hostile environment, or other violations of the Act.




                                          22
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.23    Page 23 of 27




   147. At all relevant times hereto, Defendant(s) had a duty under the Act not to

       discriminate, harass, and/or retaliate against Plaintiff because of his race,

       and/or because of his complaints of race discrimination, but violated said

       duties.

   148. At all times relevant hereto, Plaintiff belonged to a protected group.

   149. Plaintiff was subjected to unwelcome, offensive, and harassing

       discriminatory conduct during his employment at Defendant RSM which

       was perpetrated upon him by Defendants.

   150. The unwelcome and hostile conduct or communication by Defendant(s)

       was intended to or in fact did substantially interfere with Plaintiff's

       employment and/or created an intimidating, hostile, or offensive work

       environment for Plaintiff.

   151. Plaintiff was subjected to unwelcome hostile conduct or communication by

       Defendant(s) because of his race and/or complaints relating thereto.

   152. During the times referenced herein, Plaintiff was harassed or discriminated

       against on numerous occasions.

   153. Defendant(s)' acts were willful, intentional and malicious.

   154. Plaintiff notified Human Resources and his superiors, including his

       supervisor's superiors, of the harassing and discriminatory conduct, but




                                         23
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18        PageID.24    Page 24 of 27




       Defendant RSM failed to take any appropriate remedial or corrective

       action.

   155. Plaintiff was a victim of retaliatory conduct on the part of Defendants, such

       conduct which was ongoing and pervasive, and constituted a "continuing

       violation" of Plaintiff’s rights.

   156. During Plaintiff’s employment with Defendants, Plaintiff was subjected to

       different terms and conditions of employment, as compared to other

       similarly situated co-workers who were outside Plaintiffs protected class,

       due to his race.

   157. Plaintiffs race was at least one factor that made a difference in Defendants'

       actions and employment decisions regarding Plaintiff.

   158. Defendants' actions were made in an intentional disregard for Plaintiff’s

       rights.

   159. As a direct and proximate result of Defendant(s)' unlawful actions, Plaintiff

       has sustained injuries and damages including, but not limited to, loss of

       earnings and earning capacity; loss of career opportunities; humiliation and

       embarrassment; mental and emotional distress; humiliation, anxiety,

       frustration, helplessness, depression, sadness, indignation, sleeplessness,

       embarrassment, degradation, shame, nausea, headaches, grief, dejection,

       misery and physical harm, and loss of the ordinary pleasures of everyday


                                           24
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18         PageID.25    Page 25 of 27




       life, including the right to a gainful occupation of choice. Plaintiff is also

       entitled to additional compensatory, exemplary and/or punitive damages.

   WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants, jointly and severally, as follows:

          a.    Compensatory damages in whatever amount Plaintiff is found to

                be entitled, including but not limited to past, present and future

                pain and suffering, physical, mental and emotional distress;

          b.    Exemplary and/or punitive damages in whatever amount Plaintiff

                is found to be entitled;

          c.    Judgment for lost wages, past and future, in whatever amount

                Plaintiff is found to be entitled;

          d.    An award for the value of lost fringe and pension benefits, past and

                future;

          e.    An award of interest, costs, and reasonable attorney fees;

          f.    An injunction prohibiting any further acts of retaliation or

                discrimination; and

          g.    Whatever other equitable relief appears appropriate at the time of

                final judgment, including but not limited to reinstatement.




                                           25
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18   PageID.26   Page 26 of 27




                       Respectfully submitted,


                       /s/ Thomas R. Warnicke
                       THOMAS R. WARNICKE (P47148)
                       LAW OFFICES OF THOMAS R. WARNICKE, PLLC
                       16291 W. 14 Mile Road, Suite 21
                       Beverly Hills, MI 48025
                       (248) 930-4411
                       tom@warnickelaw.com
                       Attorneys for Plaintiff




                                     26
Case 2:18-cv-13767-SJM-SDD ECF No. 1 filed 12/04/18           PageID.27   Page 27 of 27




                                 JURY DEMAND

      Plaintiff hereby demands a jury trial in this action.

                          Respectfully submitted,


                          /s/ Thomas R. Warnicke
                          THOMAS R. WARNICKE (P47148)
                          LAW OFFICES OF THOMAS R. WARNICKE, PLLC
                          16291 W. 14 Mile Road, Suite 21
                          Beverly Hills, MI 48025
                          (248) 930-4411
                          tom@warnickelaw.com
                          Attorneys for Plaintiff




                                         27
